Order entered October 10, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01010-CR

                                  DAVID CARY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-81636-2011

                                           ORDER
       The Court GRANTS court reporter LaTresta Ginyard’s October 8, 2013 request for an

extension of time to file the reporter’s record to the extent that we ORDER Ms. Ginyard to file

the record within FORTY-FIVE DAYS of the date of this order.


       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

LaTresta Ginyard, court reporter, Latresta.ginyard@yahoo.com, and to counsel for all parties.


                                                     /s/   LANA MYERS
                                                           JUSTICE